 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-058-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   ROBERT JOSEPH MAHER,                               DATE: April 21, 2020
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17          This case is set for status hearing on April 21, 2020. On March 17, 2020, this Court issued

18 General Order 611, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020. This General Order was entered to address public health concerns

20 related to COVID-19.

21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

21 for the status. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on April 21, 2020.

27          2.      By this stipulation, defendant now moves to continue the status conference until June 23,

28 2020 at 9:15 a.m., and to exclude time between April 21, 2020, and June 23, 2020, under Local Code

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 T4.

 2        3.       The parties agree and stipulate, and request that the Court find the following:

 3                 a)     The government has produced over 14,000 pages of discovery in this case, as well

 4        as 5 compact discs containing audio files. This discovery is subject to a protective order (ECF

 5        46) which affects the manner, and therefore speed, in which defense counsel is able to review

 6        this lengthy discovery with her client.

 7                 b)     The parties have continued to meet and confer regarding various issues, including,

 8        among other things, the calculation of loss in this case. These communications affect resolution

 9        and defense preparation for trial, and have prompted, and will likely continue to prompt,

10        additional points of investigation and research for defense counsel, as well as items to discuss

11        with the defendant.

12                 c)     Counsel for defendant desires additional time to review the voluminous

13        discovery, consult with her client, conduct investigation and research related to the charges and

14        resulting from review of the discovery and discussions with the trial, and to otherwise prepare for

15        trial.

16                 d)     Counsel for defendant believes that failure to grant the above-requested

17        continuance would deny him/her the reasonable time necessary for effective preparation, taking

18        into account the exercise of due diligence.

19                 e)     The government does not object to the continuance.

20                 f)     In addition to the public health concerns cited by General Order 611 and

21        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

22        this case because counsel has been encouraged to telework where possible and limit personal

23        contact with others. Thus, it will be difficult, or at least more time-consuming, for counsel to

24        consult with the defendant during the time these restrictions are in place. Based on the above-

25        stated findings, the ends of justice served by continuing the case as requested outweigh the

26        interest of the public and the defendant in a trial within the original date prescribed by the

27        Speedy Trial Act.

28                 g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

     STIPULATION REGARDING EXCLUDABLE TIME              3
     PERIODS UNDER SPEEDY TRIAL ACT
 1          et seq., within which trial must commence, the time period of April 21, 2020 to June 23, 2020,

 2          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 3          because it results from a continuance granted by the Court at defendant’s request on the basis of

 4          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 5          of the public and the defendant in a speedy trial.

 6          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10

11
     Dated: March 24, 2020                                    MCGREGOR W. SCOTT
12                                                            United States Attorney
13
                                                              /s/ AMY SCHULLER
14                                                            HITCHCOCK
                                                              AMY SCHULLER
15                                                            HITCHCOCK
                                                              Assistant United States Attorney
16

17
     Dated: March 24, 2020                                    /s/ CANDICE L. FIELDS
18                                                            CANDICE L. FIELDS
19                                                            Counsel for Defendant
                                                              ROBERT JOSEPH MAHER
20

21

22
                                            FINDINGS AND ORDER
23
            IT IS SO FOUND AND ORDERED this 24th day of March, 2020.
24

25                                                         /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
26                                                     UNITED STATES DISTRICT COURT JUDGE

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
